Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the appeal brief filed on June 9, 2021.
Claims 1, 3, 5, 7-10, 12-15, 17-19, 21-23, and 25 are currently pending and have been examined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s arguments regarding the § 112(a) rejections are persuasive (see Appeal Brief pages 10-13).  As Applicant notes, there are a sufficient number of example species in specification paragraphs 31-43 to support what is claimed in the instant application.  
	Regarding the § 103 arguments, Applicant’s arguments that the combination of Borgerson, Vengroff, and Tadman fail to teach receiving information indicative of a third inclusive geographic region that is distinct from and has a different size than the first and second location of interest (see Appeal Brief pages 13-16).  While Borgerson does teach receiving two locations of interest (specifically, travel sheds from a specific location and utilizing a travel time) and creating a third area that is the overlap between the two, Borgerson fails to teach receiving information regarding a third inclusive geographic region that is distinct from and has a different size than the first and second location of interest.  In previous office actions Vengroff was used to teach receiving input regarding, e.g., a school district, and Examiner asserted that it would have been obvious to combine that feature into the overlaying travel shed feature of Borgerson.  As Applicant has persuasively argued, however, it is not so obvious to combine a passive feature such as that over top of the feature of Borgerson, and the overlap of the two travel sheds in Borgerson is not based on a specific input from the user but is based on the inputs of the two geographic areas.  Because Borgerson, Vengroff, and Tadman are the closest prior art of record, and they fail to render obvious the claims in in the instant application, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627